Citation Nr: 1030864	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
January 5, 2005, and to a rating in excess of 50 percent from 
January 5, 2005, for narcolepsy and obstructive sleep apnea.  

2.  Entitlement to a rating in excess of 10 percent prior to 
February 7, 2006, and to a rating in excess of 20 percent from 
February 7, 2006, for residuals of a fracture of T12 with low 
back pain.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.  

4.  Entitlement to a rating in excess of 10 percent prior to 
March 12, 2009, and to a rating in excess of 20 percent from 
March 12, 2009, for patellofemoral syndrome of the left knee.  

5.  Entitlement to a rating in excess of 10 percent prior to 
March 12, 2009, and to a rating in excess of 20 percent from 
March 12, 2009, for patellofemoral syndrome of the right knee.  

6.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the right elbow.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 
1998.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought on appeal.

The Veteran testified before the undersigned at a February 2007 
hearing at his local RO.  

The issues on appeal were originally before the Board in June 
2007 when they were remanded for additional evidentiary 
development.  Also before the Board in June 2007 was a claim of 
entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).  By rating decision 
dated in August 2009, the RO granted the Veteran's claim for 
TDIU.  The issue is no longer in appellate status.  

The issues of entitlement to a rating in excess of 10 percent 
prior to January 5, 2005 and to a rating in excess of 50 percent 
from January 5, 2005, for narcolepsy and obstructive sleep apnea; 
entitlement to a rating in excess of 10 percent prior to March 
12, 2009 and to a rating in excess of 20 percent from March 12, 
2009, for patellofemoral syndrome of the left knee; and 
entitlement to a rating in excess of 10 percent prior to March 
12, 2009 and to a rating in excess of 20 percent from March 12, 
2009, for patellofemoral syndrome of the right knee are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of T12 with low 
back pain are manifested by complaints of pain and some 
limitation of motion which equates, at most, to mild limitation 
of motion of the dorsal spine.  

2.  The service-connected degenerative disc disease of the 
cervical spine is manifested by complaints of pain and some 
limitation of motion which equates, at most, to mild limitation 
of motion of the cervical spine.    

3.  The service-connected tendonitis of the right elbow is 
manifested by complaints of pain and some limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent prior to February 7, 2006, and to a rating in excess of 
20 percent from February 7, 2006, for residuals of a fracture of 
T12 with low back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235 (2009).

2.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative disc disease of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2009).

3.  The criteria for entitlement to a rating in excess of 10 
percent for tendonitis of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings for the disabilities 
adjudicated by this decision via a January 2006 VCAA letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the January 2006 VCAA letter and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal in an April 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issues adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected back and elbow disabilities.  The examiner recorded the 
range of motion of the pertinent joints as well as the Veteran's 
subjective complaints.  Other pertinent symptomatology was 
reported.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on appeal 
which are adjudicated by this decision.  In a September 2009 
statement, the Veteran indicated that he did not have any further 
information or evidence to submit in support of his claim.  Under 
the circumstances of this particular case, no further action is 
necessary to assist the appellant.  


General increased ratings criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. 
§ 4.10.  Disability of the musculoskeletal system is primarily 
the inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45.

Rating criteria for evaluation of spine disabilities

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 26, 
2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
The most favorable regulation will be applied after the date of 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the cervical spine, a 20 
percent rating was warranted for moderate limitation of motion of 
the cervical spine, and a 30 percent rating was warranted for 
severe limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

Prior to September 26, 2003, a non-compensable evaluation was 
warranted for slight limitation of motion of the dorsal spine, a 
10 percent rating was warranted for moderate limitation of motion 
of the dorsal spine, and a 10 percent rating was warranted for 
severe limitation of motion of the dorsal spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these symptoms 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A rating 
of 20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
This regulation was again slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The reclassified diagnostic codes include 
5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 
5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (Diagnostic 
Code 5243), permits rating under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher rating 
when all disabilities are combined.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

10 percent:	assigned for forward flexion of the thoracolumbar 
spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent:	assigned for forward flexion of the thoracolumbar 
spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent:	assigned for unfavorable ankylosis of the entire 
cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

50 percent:	assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. 

100 percent:	assigned for unfavorable ankylosis of entire 
spine.

See 38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).


Entitlement to a rating in excess of 10 percent prior to February 
7, 2006 and to a rating in excess of 20 percent from February 7, 
2006 for residuals of a fracture of T12 with low back pain.

Factual Background

A December 2000 clinical record includes an assessment of 
possible sciatica from spinal stenosis.  X-rays of the 
lumbosacral spine were to be taken to evaluate the sciatica.  

A VA spine examination was conducted in May 2002.  The Veteran 
complained, in part, of low back pain.  Range of motion testing 
was for the lumbar spine.  Forward flexion was to 90 degrees, 
extension was to 35 degrees, lateral bending to the left and 
right was 30 degrees and rotation to the left and right was full.  
There was no pain in the range of motion.  The diagnosis was old 
compression fracture of T12.  

On VA examination in February 2005, the Veteran complained of 
pain in his middle back and neck area.  The pain was associated 
with stiffness but without radiation.  Flares were precipitated 
by cold weather.  There were no bowel or bladder problems.  There 
was no history of incapacitation necessitating prescribed bed 
rest by a physician in the last year.  The flares were manifested 
by pain without mention of lack of endurance, weakness or 
incoordination.  The range of motion testing was provided for the 
cervical spine but not the thoracic spine.  

At the time of a February 2006 VA examination, the Veteran 
reported numbness down the left leg.  The Veteran reported daily 
leg or foot weakness and numbness.  There were flares of pain 
weekly lasting two to three days.  During a flare, it was hard to 
bend over and uncomfortable to sit or stand.  Weather, bending 
and twisting were aggravating factors.  There was severe 
stiffness and moderate decrease in motion.  The Veteran reported 
severe spasm.  Pain reportedly radiated both up and down.  No 
ankylosis was present.  Objectively, there was no spasm present.  
Pain with motion of the thoracic sacrospinalis was mild.  There 
was no muscle spasm, localized tenderness or guarding severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  The range of motion of the thoracolumbar spine was 
flexion from 0 to 90 with pain beginning at 75 degrees.  
Extension was 0 to 30 degrees with pain beginning at 25 degrees.  
Left lateral flexion was from 0 to 30 with pain beginning at 20 
degrees.  Right lateral flexion was from 0 to 30 degrees with 
pain at 30 degrees.  Left and right lateral rotation was from 0 
to 30 with pain beginning at 30 degrees.  There was no additional 
limitation of motion on repetitive use of the joint due to pain, 
fatigue, weakness or lack of endurance.  The examiner noted the 
range of motion was normal.  Neurological examination resulted in 
a finding of decreased sensation in the left lateral thigh.  The 
T12 vertebral body was fractured with a loss of approximately 10 
percent of its height.  X-rays revealed an anterior wedge 
deformity.  The examiner opined that the disability would prevent 
sports and recreation, would have severe effects on shopping and 
exercise, would have  moderate effects on the Veteran's chores 
and traveling and would have no effects on feeding, bathing, 
dressing, toileting, or grooming.  The Veteran had graduated from 
school in May 2005.  

In May 2008, the Veteran denied joint pain.  

In December 2008, the Veteran complained of neck pain which had 
been present for two months.  He also had pain radiating down his 
left arm.  

On VA examination in March 2009, the Veteran reported back and 
neck pain.  There was no history of urinary or fecal 
incontinence.  The Veteran denied numbness and paresthesias.  The 
Veteran reported stiffness, spasm and pain.  He reported severe 
flares of pain every one to two months lasting one to two days.  
There were no incapacitating episodes of thoracolumbar region in 
the preceding year.  Physical examination revealed that no 
ankylosis was present.  There was no spasm present.  There was 
tenderness and guarding but this was not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  The 
range of motion of the thoracolumbar spine was flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, left lateral flexion 
from 0 to 30 degrees and right lateral flexion from 0 to 30 
degrees.  Left lateral rotation was from 0 to 40 degrees and 
right lateral rotation was from 0 to 40 degrees.  There was 
objective evidence of pain on active motion.  There was objective 
evidence of pain following repetitive motion but there was no 
additional limitations after three repetitions.  The Veteran was 
not employed and reported he had applied for many jobs but had 
not been hired due to his medical condition and prior work 
history.  The examiner determined that the disability would 
result in severe effects on the Veteran's shopping, recreation, 
traveling, and bathing, and have moderate effects on the 
Veteran's chores, exercise, toileting and grooming.  Exercise was 
limited by mid back pain.  The service-connected back disability 
would have moderate to severe effects on dressing.  The examiner 
opined that the back disability would impact the Veteran's 
ability to obtain and maintain gainful employment in a physical 
labor position but would not impact his ability to maintain a 
sedentary position.  

Analysis

The Board finds that an increased rating is not warranted for the 
service-connected thoracic spine disability at any time during 
the appeal period when it is evaluated under Diagnostic Code 
5291.  At the time of the May 2002 VA examination, physical 
examination revealed that the Veteran had full forward flexion to 
90 degrees, greater than normal extension to 35 degrees and full 
lateral bending and rotation movement.  At the time of the 
February 2006 VA examination, there was a loss of 15 degrees in 
the range of motion of flexion when pain was taken into account.  
Extension was limited by 5 degrees from normal when pain was 
considered.  Left lateral flexion was restricted by 10 degrees 
when pain was considered but right lateral flexion was full.  
Left and right lateral rotation were full.  The Board finds this 
level of impairment equates, at most, to mild limitation of 
motion of the dorsal spine.  At the time of the most recent VA 
examination in March 2009, physical examination revealed full 
flexion to 90 degrees, full extension to 30 degrees, normal 
lateral flexion to 30 degrees and greater than normal rotation to 
40 degrees.  This level of impairment warrants, at most, a non-
compensable evaluation under the prior version of Diagnostic Code 
5291.  The determination that an increased rating is not 
warranted under Diagnostic Code 5291 is based upon consideration 
of the Veteran's reports of pain on use and during flares.  Even 
when pain was considered, an increased rating is not warranted.  

The Board finds that an increased rating is not warranted for the 
service-connected thoracic spine disability at any time during 
the appeal period when it is evaluated under Diagnostic Code 5295 
in effect prior to September 26, 2003.  While the Veteran has 
reported that he had muscle spasms beginning in 2006, there is no 
objective evidence of such symptomatology.  Physical examinations 
have failed to document the presence of any muscle spasm at any 
time during the appeal period.  A rating in excess of 20 percent 
is not warranted for the period from February 7, 2006, as there 
is no evidence of severe lumbosacral strain symptomatology.  

An increased rating is not warranted for the service-connected 
thoracic spine disability at any time during the appeal period 
when it is evaluated under the criteria for evaluation of 
intervertebral disc syndrome based on the presence of 
incapacitating episodes.  There is no evidence of record which 
indicates that the service-connected thoracic spine disability 
has necessitated the requirement of bed rest prescribed by a 
physician.  

The Board finds that an increased rating is not warranted at any 
time during the pertinent appeal period for the service-connected 
thoracic spine disability when the disorder is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The greatest level of impairment for forward flexion of 
the thoracolumbar spine was reported at the time of the February 
2006 VA examination, when flexion was limited to 75 degrees due 
to pain.  This restriction in the range of motion warrants, at 
most, a 10 percent evaluation under the General Rating Formula 
for Diseases and Injuries of the Spine.  With regard to an 
increased rating based on the combined range of motion of the 
thoracolumbar spine, the Board finds that the greatest level of 
restriction demonstrated with regard to these parameters was 
again at the time of the February 2006 VA examination when the 
combined range of motion for the thoracolumbar spine was 210 
degrees.  This level of restriction warrants, at most, a 10 
percent disability evaluation.  At the time of the March 2009 VA 
examination, the combined range of motion for the thoracolumbar 
spine was 260 degrees.  This level of impairment warrants no more 
than a non-compensable evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  While there are 
reports from the Veteran regarding the presence of muscle spasm, 
these have not been objectively confirmed.  Regardless, there is 
no evidence of record which suggests that the service-connected 
thoracic spine disability is productive of muscle spasms which 
result in an abnormal gait for the Veteran.  There is no evidence 
of record which indicates that the service-connected thoracic 
spine disability is manifested by ankylosis, scoliosis, reversed 
lordosis or abnormal kyphosis.  

In April 2006, the RO granted a separate 10 percent evaluation 
based on the finding that the Veteran had both separate 
neurological and orthopedic manifestations associated with the 
service-connected thoracic spine.  The orthopedic manifestations 
were the limitation of motion addressed by the Board above.  The 
assignment of a separate 10 percent evaluation for a neurological 
manifestation was based on the report of the February 2006 VA 
examination which indicated that the Veteran had decreased 
sensation in the left lateral thigh.  The RO assigned a 10 
percent evaluation under Diagnostic Code 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a.  The Board finds that 
the 10 percent evaluation assigned under Diagnostic Code 8520 is 
appropriate.  A rating in excess of 10 percent is not warranted 
as the disorder is apparently manifested only by some loss of 
sensation in the left lower extremity without any corresponding 
loss of motion of the lower extremity.  The Board finds this 
symptomatology equates, at most, to mild incomplete paralysis of 
the sciatic nerve.  


Entitlement to a rating in excess of 10 percent for degenerative 
disc disease of the cervical spine.

Factual background

In February 2001, the Veteran submitted a claim of entitlement to 
an increased rating for his service-connected cervical spine 
disability.  

A VA clinical record dated in July 2001, reveals the Veteran 
reported back pain.  There was no pain or numbness or 
paresthesias in the lower extremities.  He reported occasional 
tingling and numbness in the hands which was rare.  He denied 
weakness in the upper extremities.  The pertinent assessment was 
cervical spine degenerative joint disease with minimal symptoms.  

A VA spine examination was conducted in May 2002.  The 
examination concerned the thoracic spine.  No pertinent findings 
were made regarding the cervical spine.  

On VA examination in February 2005, the Veteran complained of 
pain in his middle back and neck area.  The pain was associated 
with stiffness but without radiation.  Flares were precipitated 
by cold weather.  There was no bowel or bladder problems.  There 
was no history of incapacitation necessitating prescribed bed 
rest by a physician in the last year.  The flares were manifested 
by pain without mention of lack of endurance, weakness or 
incoordination.  Examination of the cervical spine showed a range 
of motion of flexion to 60 degrees, extension to 70 degrees, 
bending to the right of 35 degrees and bending to the left of 38 
degrees.  Rotation to the right and left was to 50 degrees.  
Repetitive motion of the cervical spine resulted in neck pain but 
the range of motion remained unchanged.  Repetitive movement did 
not cause any incoordination, weakness, or lack of endurance.  No 
neurologic focal deficits were found.  

In May 2008, the Veteran denied joint pain.  

On VA examination in March 2009, the Veteran reported back and 
neck pain.  There was no history of urinary or fecal 
incontinence.  The Veteran denied numbness and paresthesias.  The 
Veteran reported stiffness, spasm and pain.  He reported severe 
flares of pain every one to two months lasting one to two days.  
There were no incapacitating episodes of the cervical region in 
the preceding year.  Physical examination revealed that no 
ankylosis was present.  There was no spasm present.  There was 
tenderness and guarding but this was not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  The 
range of motion of the cervical spine was flexion from 0 to 45 
degrees, extension from 0 to 65 degrees, left lateral flexion 
from 0 to 23 degrees and right lateral flexion from 0 to 26 
degrees.  Left lateral rotation was from 0 to 60 degrees and 
right lateral rotation was from 0 to 65 degrees.  There was 
objective evidence of pain on active motion.  There was objective 
evidence of pain following repetitive motion but there were no 
additional limitations after three repetitions.  The Veteran was 
not employed and reported he had applied for many jobs but had 
not been hired due to his medical condition and prior work 
history.  The examiner determined that the back disability would 
result in severe effects on the Veteran's shopping, recreation, 
traveling, bathing, and would have moderate effects on the 
Veteran's chores, exercise, toileting and grooming.  Exercise was 
limited by mid back pain.  The service-connected back disability 
would have moderate to severe effects on dressing.  The examiner 
opined that the back disability would impact the Veteran's 
ability to obtain and maintain gainful employment in a physical 
labor position but would not impact his ability to maintain a 
sedentary position.  

Analysis

The Board finds that an increased rating is not warranted for the 
service-connected cervical spine disability at any time during 
the appeal period when it is evaluated under Diagnostic Code 
5290.  No pertinent findings were made at the time of the May 
2002 VA examination.  At the time of the February 2005 VA 
examination, physical examination demonstrated that the Veteran 
had greater than normal flexion to 60 degrees; greater than 
normal extension to 70 degrees; less than normal lateral flexion 
at 35 and 38 degrees (out of a possible 45 degrees) and less than 
normal rotation of 50 degrees (out of a possible 80 degrees).  
There is no finding that the greater than normal motion 
documented in February 2005 was due to any pathology associated 
with the service-connected cervical spine disability.  The Board 
finds this restriction in the range of motion of the cervical 
spine (a loss of less than 1/4 of the normal range of lateral 
flexion and a loss of 3/8 of normal rotation) equates, at most, 
to slight limitation of motion under Diagnostic Code 5290.  At 
the time of the most recent VA examination in March 2009, 
physical examination demonstrated the Veteran had full forward 
flexion of 45 degrees; greater than normal backward extension to 
65 degrees; more than 3/4 of the normal range of lateral flexion 
to the left and right (35 degrees and 38 degrees out of 45 
degrees) and more than 3/5 of the normal range of lateral 
rotation bilaterally (50 degrees out of a possible 80 degrees).  
Again, the Board finds this symptomatology equates, at most to 
slight limitation of motion under Diagnostic Code 5290.  

An increased rating is not warranted for the service-connected 
cervical spine disability at any time during the appeal period 
when it is evaluated under the criteria for evaluation of 
intervertebral disc syndrome based on the presence of 
incapacitating episodes.  There is no evidence of record which 
indicates that the symptomatology associated with the service-
connected cervical spine disability has necessitated the 
requirement of bed rest prescribed by a physician.  

The Board finds that an increased rating is not warranted at any 
time during the appeal period for the service-connected cervical 
spine disability when the disorder is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
greatest level of impairment for forward flexion of the cervical 
spine was reported at the time of the March 2009 VA examination, 
when flexion was limited to 45 degrees.  This restriction in the 
range of motion of the cervical spine warrants, at most, a non-
compensable evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  With regard to an increased 
rating based on the combined range of motion of the cervical 
spine, the Board finds that the greatest level of restriction 
demonstrated with regard to these parameters was again at the 
time of the March 2009 VA examination when the combined range of 
motion for the cervical spine was 285 degrees.  This level of 
restriction warrants, at most, a 10 percent disability evaluation 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  At the time of the February 2005 VA examination, the 
combined range of motion for the cervical spine was 303 degrees.  
This level of impairment again warrants, at most, a ten percent 
disability evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  While there are reports from 
the Veteran regarding the presence of muscle spasm, these have 
not been objectively confirmed.  Regardless, there is no evidence 
of record which suggests that the service-connected cervical 
spine disability is productive of muscle spasms which result in 
an abnormal gait for the Veteran.  There is no evidence of record 
which indicates that the service-connected cervical spine 
disability is manifested by ankylosis, scoliosis, reversed 
lordosis or abnormal kyphosis.  There is no competent evidence of 
record which associates any objective neurologic abnormalities to 
the service-connected cervical spine disability.  A separate 
rating is not appropriate due to the lack of this symptomatology.  




Entitlement to a rating in excess of 10 percent for tendonitis of 
the right elbow.

Increased rating criteria for evaluation of elbow

The Veteran's service-connected tendonitis of the right elbow has 
been assigned a 10 percent disability evaluation under Diagnostic 
Code 5024.  Under Diagnostic Code 5024, tenosynovitis is to be 
rated on the basis of limitation of motion of the affected parts, 
as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  Under Diagnostic Code 5206 for limitation of flexion of 
the forearm, flexion limited to 110 degrees is noncompensable and 
flexion limited to 100 degrees warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Other applicable codes include Diagnostic Codes 5207 and 5213.  
Under Diagnostic Code 5207 for limitation of extension of the 
forearm, extension limited to 45 degrees or 60 degrees warrant a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of supination to 30 degrees or less 
warrants a 10 percent rating and limitation of pronation with 
motion lost beyond the last quarter of arc where the hand does 
not approach full pronation warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5213.

Factual background

In February 2001, the Veteran submitted a claim of entitlement to 
an increased rating for his service-connected right elbow 
disability.  

On VA examination in May 2002, the Veteran reported that his 
elbow would pop and grind.  There was pain in the elbow with 
weather changes.  Physical examination revealed a full range of 
motion of the right elbow without pain.  There was no change in 
the range of motion or strength or reports of pain after 
repetitive motion.  The pertinent diagnosis was tendonitis of the 
right elbow.  

At the time of a February 2005 VA examination, physical 
examination revealed the range of motion of the right elbow was 
from 0 to 140 degrees which was greater than the left elbow.  
Repetitive movement of the right elbow did not change the range 
of motion nor did it result in any fatigue, weakness, lack of 
endurance, incoordination or pain.  The pertinent diagnosis was 
tendonitis of the right elbow.  

In October 2007, the Veteran complained of right shoulder pain 
after falling off a moped.  There was no indication that there 
was a problem with the right elbow.  

In May 2008, the Veteran denied joint pain.  

On VA examination in March 2009, the Veteran denied instability, 
stiffness, weakness and incoordination in the right elbow but 
reported pain and a grinding sensation.  Physical examination 
revealed tenderness.  The range of motion was right flexion from 
0 to 135 degrees; extension was from 90 to 0 degrees and right 
pronation and supination were not tested.  There was evidence of 
pain following repetitive motion but there were no additional 
limitations after three repetitions.  The examiner determined 
that the right elbow disability did not have any impact on the 
Veteran's daily activities.  

Analysis

The Board finds that a rating in excess of 10 percent for the 
service-connected tendonitis of the right elbow is not warranted 
at any time during the appeal period upon application of 
Diagnostic Code 5206 based on limitation of extension of the 
forearm.  At the time of the May 2002 VA examination, the Veteran 
had a full range of motion of the right elbow.  On VA examination 
in February 2005, the Veteran could flex his elbow to 140 degrees 
and at the time of the March 2009 VA examination, he could flex 
the elbow to 135 degrees.  This level of impairment does not even 
warrant a compensable evaluation under Diagnostic Code 5206.  
This finding does not change upon consideration of pain on use or 
during flares.  Testing conducted at the time of all three VA 
examinations indicated that there was no additional loss of 
motion upon repetitive testing.  

The Board finds an increased rating is not warranted when the 
service-connected right elbow disability is evaluated under 
Diagnostic Code 5207 based on limitation of extension of the 
right elbow.  At the time of the May 2002 VA examination, the 
Veteran had a full range of motion of the right elbow.  Testing 
conducted in February 2005 and March 2009 indicate that extension 
was full (0 degrees) on both occasions.  This level of impairment 
warrants, at most, a non-compensable evaluation under Diagnostic 
Code 5207.  

An increased rating is not warranted when the service-connected 
right elbow disability is evaluated under Diagnostic Code 5213 
based on impairment of supination and pronation.  At the time of 
the May 2002 VA examination, the examiner determined that there 
was a full range of motion of the right elbow.  The examiners who 
conducted the February 2005 and March 2009 VA examinations did 
not document any impairment of supination or pronation of the 
right elbow despite conducting physical examinations of the 
appendage.  The Board finds there is no evidence of record which 
indicates that the service-connected right elbow disability is 
productive of any impairment in supination or pronation of the 
right upper extremity.  The Veteran has not alleged such a fact 
pattern.  


Extraschedular evaluation consideration

The Board has considered whether the Veteran is entitled to a 
greater level of compensation for any of his service-connected 
disabilities on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's back and elbow 
disabilities with the established criteria found in the rating 
schedule for the disabilities shows that the rating criteria 
accurately describe the Veteran's disability levels and 
symptomatology (i.e., pain and limitation of motion in his back 
and elbow).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  While the Veteran has alleged that he is unable to 
work due to his service-connected back and elbow disabilities, 
the symptoms he reports to be associated with each disability are 
fully contemplated in the rating criteria used to assign the 
current evaluations.  There is no indication that any one 
disability is productive of industrial incapacity.  The Board 
notes the Veteran has already been granted a total rating based 
on individual unemployability.  Accordingly, further 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case. 

In determining whether a higher rating is warranted for service-
connected disabilities, VA must determine whether the evidence 
supports the Veteran's claims or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against increased ratings for 
any of the disabilities adjudicated by this decision at any time 
during the appeal period.  A staged rating is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent prior to February 
7, 2006 and to a rating in excess of 20 percent from February 7, 
2006 for residuals of a fracture of T12 with low back pain is not 
warranted.  The appeal is denied.  

Entitlement to a rating in excess of 10 percent for degenerative 
disc disease of the cervical spine is not warranted.  The appeal 
is denied.    

Entitlement to a rating in excess of 10 percent for tendonitis of 
the right elbow is not warranted.  The appeal is denied.    


REMAND

The Veteran has claimed entitlement to an increased rating for 
his service-connected narcolepsy with obstructive sleep apnea.  
Narcolepsy is evaluated under Diagnostic Code 8108 which provides 
that the disorder should be rated under petit mal epilepsy under 
Diagnostic Code 8911.  Petit mal epilepsy is evaluated based on 
the number of minor seizures experienced by the Veteran.  In 
April 2006, the Veteran reported that he had kept a continuous 
sleep diary since May 2003.  A copy of this document has not been 
associated with the claims file.  The Board finds such evidence 
is pertinent to the Veteran's claim for an increased rating for 
his narcolepsy.  

The most recent VA examination which was conducted to evaluate 
the Veteran's narcolepsy was conducted in June 2006.  The Board 
finds that a current VA examination is required in order to 
accurately adjudicate the narcolepsy claim.  The Board notes that 
a VA examination was conducted in March 2009 to evaluate the 
service-connected obstructive sleep apnea but the examiner did 
not elicit any information regarding the service-connected 
narcolepsy.  

The Veteran has claimed entitlement to increased ratings for his 
service-connected knee disabilities.  The most recent VA 
examination of the knees for compensation and pension purposes 
was conducted in March 2009.  Significantly, the examiner did not 
measure the range of motion of the Veteran's knees.  This failure 
to properly evaluate the service-connected knee disabilities 
violates the Board's June 2007 remand instructions.  In June 
2007, the Board directed the RO to schedule a VA examination of 
both knees and found it imperative that the examiner comment on 
the functional limitations caused by pain on the range of motion 
of the pertinent joints.  In the case of Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be followed 
in all cases presently in remand status.  Id.  The Veteran must 
be provided with an appropriate VA examination of the his 
service-connected knees which complies with the Board's June 2007 
remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for obstructive sleep apnea, 
narcolepsy and/or knee disabilities.  After 
securing any necessary releases, obtain those 
records which have not already been 
associated with the claims file.  Regardless 
of the Veteran's response, obtain all 
outstanding VA medical records.  

2.  Contact the Veteran and request that he 
provide a copy of the sleep diary he 
referenced in his April 2006 letter.

3.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the current nature 
and severity of the service-connected 
narcolepsy.  The claims folder should be made 
available to the examiner for review of the 
pertinent documents therein in connection 
with the examination.  The report should 
reflect that such a review was conducted.  
All indicated tests and studies should be 
conducted.  The examiner should provide a 
discussion of the frequency and severity of 
the Veteran's narcoleptic episodes.  The VA 
examiner is reminded that the Veteran's 
service-connected narcolepsy is rated 
analogous to epilepsy under Diagnostic Code 
8911, and the Veteran's narcoleptic events 
are viewed to be congruent with petit mal 
seizures.  If narcoleptic episodes equivalent 
to minor seizures are identified, the 
examiner should record the number of minor 
seizures on a "per week" or "per month" 
basis. 

4.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the current nature 
and severity of the service-connected 
bilateral knee disabilities.  The claims 
folder should be made available to the 
examiner for review of the pertinent 
documents therein in connection with the 
examination. The report should reflect that 
such a review was conducted.  All indicated 
tests, studies and X-rays should be 
performed.  Range of motion testing for the 
knee must be conducted.  The examination 
should discuss any weakened movement, 
including weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain with 
use, and provide an opinion as to how these 
factors result in any limitation of function.  
If the Veteran describes flare-ups of pain, 
the examiner must offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups.  All 
losses of function due to problems such as 
pain should be equated to additional degrees 
of limitation of motion.  This should be done 
both in terms of flexion and extension.  The 
examiner should note whether there is 
recurrent subluxation and/or lateral 
instability and, if present, the severity 
thereof.  

5.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

6.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the AMC/RO on the basis 
of additional evidence.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


